Statement by the President
Today the Libyan Supreme Court confirmed the death sentence passed on the five Bulgarian nurses and the Palestinian doctor detained in Libya since February 1999. They are accused of deliberately infecting hundreds of Libyan children with HIV. I am greatly disturbed by this news, which is distressing for everybody, especially, of course, for the nurses and the doctor, and for their relatives and friends.
I met members of their families in April, and I should like to pass on to them our solidarity and support at this difficult time. I should also like to send them a message of hope. This is not the end of the procedure. The matter will now be referred to the Libyan High Judicial Council. We believe that the Libyan authorities will take the necessary steps to review and quash the death sentence, paving the way for an early resolution to this situation.
Once again, we reiterate our fundamental opposition to the death penalty, which is against human dignity. We express our solidarity with the victims of the HIV/AIDS infection in Benghazi hospital. We appeal to the Libyan authorities to show clemency and to release the five Bulgarian nurses and the Palestinian doctor.
(Sustained applause)